DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20050245904 to Estes et al. in view of U.S. Patent Application Publication 2015/0011970 to Kamen et al.
As to claims  1, 11, and 14-15, Estes discloses a method for adjusting a bolus amount of insulin for a meal event using a medical control device having a having a processor and a touch screen display, the method comprising the steps: 
receiving with the processor, a carbohydrate amount associated with the meal event and determining a carbohydrate-based bolus amount of insulin (Estes [0063]-[0069]);
outputting on the display a selectable element, wherein the processor determines a ratio based on an input, a first bolus amount of insulin to be delivered immediately and a second bolus amount of insulin to be delivered at a later point in time, wherein the first bolus amount of insulin and the second bolus amount of insulin add up to the carbohydrate-based bolus amount of insulin, outputting on the touch screen display a total meal bolus amount of insulin including the carbohydrate-based bolus amount of insulin and a correction bolus, further outputting on the touch screen display the correction bolus, the first bolus amount of insulin to be delivered immediately and the second bolus amount of insulin to be delivered at a later point in time (Estes [0046], [0063]-[0069]).
However, Estes does not explicitly teach outputting on the touch screen display a slider movable via touch screen gestures, wherein the processor determines, based on a position of the slider, a ratio. Kamen discloses outputting on the touch screen display a slider movable via touch screen gestures, wherein the processor determines, based on a position of the slider, a ratio (Kamen [0572]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to utilize a slider as in Kamen to enter the settings as in Estes to allow better integration with mobile devices and touch screen gestures.
As to claim 2 and 13, see the discussion of claim 1, additionally, Estes discloses the method wherein the method further comprises the step of receiving, with the medical control device, a measured glucose level which was measured prior to the meal event, providing the measured glucose level to the processor and determining with the processor, the correction bolus based on the measured glucose level, wherein the correction bolus, the first bolus amount of insulin and the second bolus amount of insulin add up to the total meal bolus amount of insulin (Estes [0046]).
As to claim 2, see the discussion of claim 1, additionally, Estes discloses the method wherein the method wherein the step of outputting on the touch screen display further comprises outputting the correction bolus, wherein the correction bolus is independent of the position of the slider (Estes [0046] and [0049]).
As to claim 4, see the discussion of claim 1, additionally, Estes discloses the method wherein the method wherein further nutrient meal content information associated with the meal event is received by the processor and is used together with the carbohydrate amount associated with the meal event to determine the carbohydrate-based bolus amount of insulin (Estes [0047]).
As to claim 5, see the discussion of claim 4, additionally, Estes discloses the method wherein the method wherein the carbohydrate amount and/or further nutrient meal content information is determined via a food data base including an estimated carbohydrate amount and/or further nutrient meal content information for specific meals or meal items (Estes [0053]).
As to claim 7, see the discussion of claim 4, additionally, Estes discloses the method wherein an initial displayed position is pre-set based on the provided carbohydrate amount and/or further nutrient meal content information (Estes [0039]).
As to claim 8, see the discussion of claim 1, additionally, Estes discloses the method, wherein the first position is associated with the carbohydrate-based bolus amount of insulin being the first bolus amount of insulin to be delivered immediately and the second position is associated with the carbohydrate-based bolus amount of insulin being the second bolus amount of insulin to be delivered at a later point in time  (Estes [0046], [0063]-[0069]). Kamen discloses wherein the touch screen display includes sensors for detecting finger gestures along a slider path reaching from a first slider position to a second slider position (Kamen [0572]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to utilize a slider as in Kamen to enter the settings as in Estes to allow better integration with mobile devices and touch screen gestures.
As to claim 9, see the discussion of claim 8, additionally, Estes discloses the method with the first bolus amount of insulin to be delivered immediately and the second bolus amount of insulin to be delivered at a later point in time, wherein the partitioning between first and second bolus amount of insulin is determined  (Estes [0046], [0063]-[0069]). Kamen discloses wherein the position of the slider between the first slider position and the second slider position is associated based on the partitioning of the slider path by the position of the slider position between the first slider position and the second slider position (Kamen [0572]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to utilize a slider as in Kamen to enter the settings as in Estes to allow better integration with mobile devices and touch screen gestures.
As to claim 10, see the discussion of claim 9, additionally, Estes discloses the method wherein the correction bolus is independent of the partitioning of the slider path (Estes [0039]).
As to claim 12, see the discussion of claim 11, additionally, Estes discloses the method wherein the medical control device communicates with at least one medical device and/or a cloud server (Estes [0047]).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20050245904 to Estes et al. in view of U.S. Patent Application Publication 2015/0011970 to Kamen et al. in view of U.S. Patent Application Publication 2010/0249530 to Rankers et al.
As to claim 6, see the discussion of claim 5, however, Estes and Kamen do not explicitly teach the method wherein the carbohydrate amount and/or further nutrient meal content information is determined by photographic reconstruction routines based on a photographic image of the meal or meal items provided by a camera coupled with the medical control device. Rankers discloses wherein the carbohydrate amount and/or further nutrient meal content information is determined by photographic reconstruction routines based on a photographic image of the meal or meal items provided by a camera coupled with the medical control device (Rankers abstract).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to use an image to estimate nutritional content of a meal as in Rankers in the system of Estes and Kamen to improve accuracy and ease of use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
U.S. Patent Application Publication 2012/0232485 to Blomquist.
U.S. Patent Application Publication 2009/0254037 to Bryant et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/Primary Examiner, Art Unit 3686